 

Exhibit 10.2

 



SECURED CONVERTIBLE PROMISSORY NOTE

 

$622,929.17 Dated: August 30, 2018

 

FOR VALUE RECEIVED, the undersigned, ARC Group, Inc., a Nevada corporation
(“Borrower”), promises to pay to the order of Seenu G. Kasturi, an individual
(“Lender”), in immediately available funds at the address of Lender, the
principal amount of SIX HUNDRED TWENTY-TWO THOUSAND, NINE HUNDRED TWENTY-NINE
DOLLARS AND SEVENTEEN CENTS ($622,929.17), or such lesser amount as shall then
equal the outstanding principal hereunder, together with accrued and unpaid
interest thereon, in accordance with the terms hereof.

 



1. Terms of Repayment. The principal amount of this Secured Convertible
Promissory Note (this “Note”), together with any accrued and unpaid interest
thereon, shall be due and payable in full on the earlier of: (a) the fifth (5th)
anniversary of the date hereof; or (b) the date that Lender demands repayment in
full by providing written notice thereof to Borrower (the “Maturity Date).
Interest on the outstanding principal balance of this Note shall accrue at the
rate of six percent (6%) per annum and shall be payable in full on the Maturity
Date. Borrower shall not have the right to prepay the principal amount of this
Note, in whole or in part. Unless otherwise agreed or required by applicable
law, all payments will be applied first to any charges, costs, expenses or late
fees then owed to Lender, next to accrued and unpaid interest, with any balance
applied to principal.

 

2. Security. This Note is secured by all of the assets of Borrower
(collectively, the “Collateral”). Lender shall be entitled to all the benefits
of the security, provided that Lender shall not be obligated to proceed first
against the Collateral, but may proceed directly on this Note. In the event the
Holder proceeds against the Collateral and the proceeds of same are inadequate
to pay any amounts due on this Note, Borrower shall remain liable for any
deficiency.

 

3. Optional Conversion.

 

(a) Conversion Right. Notwithstanding anything in this Note to the contrary,
Lender shall have the right (the “Conversion Right”), at Lender’s option, at any
time on or after the date hereof and from time to time, to convert all or any
portion of the outstanding principal of this Note, together with accrued and
unpaid interest payable thereon (collectively, the “Conversion Amount”), into
fully paid and nonassessable shares of Borrower’s Class A common stock, par
value $0.01 per share (“Common Stock”), at the Conversion Rate (as defined
below) in accordance with the provisions of this Section 3.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to this Section 3 shall be
determined by dividing: (i) the Conversion Amount, by (ii) $1.36 (the
“Conversion Rate”). Borrower shall not issue any fraction of a share of Common
Stock upon any conversion.  If the conversion would result in the issuance of a
fraction of a share of Common Stock, Borrower shall round such fraction of a
share of Common Stock up to the nearest whole share. 

 



 

 

 

(c) Conversion Procedure. In the event Lender wishes to exercise its Conversion
Right hereunder, Lender will provide Borrower with written notice of conversion
(each such notice, a “Conversion Notice”) specifying: (i) the amount of
outstanding principal hereunder that Lender wishes to convert into shares of
Common Stock; (ii) the amount of accrued and unpaid interest hereunder that
Lender wishes to convert into shares of Common Stock; (iii) the name or names in
which the stock certificate or stock certificates for the shares of Common Stock
are to be issued; and (iv) the address or addresses to which such certificates
shall be delivered. The Conversion shall be deemed to have been effected on the
date the Conversion Notice is delivered to Borrower (the “Conversion Date”).
Within 10 business days after the Conversion Date, Borrower shall issue and
deliver to the address designated in the Conversion Notice, a stock certificate
or stock certificates of Borrower representing the number of shares of Common
Stock to which Lender is entitled. Borrower shall pay any and all taxes and
other fees that may be payable with respect to the issuance and delivery of the
shares of Common Stock upon conversion of any Conversion Amount.

 

4. Events of Default.

 

(a) Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Agreement:

 

(i) Failure to Pay. Borrower fails to pay any principal or accrued and unpaid
interest when and as due hereunder, and such failure continues for a period of
10 days after written notice thereof is received from Lender.

 

(ii) Insolvency and Bankruptcy. Any of the following events occurs: (A) Borrower
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; (B) Borrower applies for, consents
to, or acquiesces in the appointment of a trustee, receiver or other custodian
for Borrower or any property thereof, or makes a general assignment for the
benefit of creditors, or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Borrower
or for a substantial part of the property of any thereof and is not discharged
within 90\ days; (C) any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of Borrower, and if such case or
proceeding is not commenced by Borrower, it is consented to or acquiesced in by
Borrower, or remains undismissed for 90 days; or (D) Borrower takes any action
to authorize, or in furtherance of, any of the foregoing.

 

(iii) Securities Ownership. The acquisition of, or the execution of an agreement
for the acquisition of, in one or a series of transactions, the direct or
indirect beneficial ownership in the aggregate of the securities of Borrower
representing more than fifty percent (50%) of the total combined voting power of
Borrower’s then issued and outstanding securities by any person or entity, or
group of associated persons or entities acting in concert, that is not Borrower
or that is not affiliated (within the meaning of the Securities Act of 1933, as
amended) with Borrower as of the date hereof.

 



2 

 

 

(iv) Sale of Assets. A sale of, or the execution of an agreement providing for
any person to acquire, all or substantially all of the assets of Borrower.

 

(v) Merger or Consolidation. A merger, reorganization or consolidation of
Borrower into another corporation or entity (other than a subsidiary of
Borrower) pursuant to which the separate legal existence of Borrower terminates.

 

(b) Acceleration. Upon the occurrence of any Event of Default or at any time
during the continuance of any Event of Default, Lender may, at its election,
declare all or any portion of the outstanding principal and accrued and unpaid
interest thereon to be immediately due and payable subject to any notice and
cure provisions specified herein. In the event Lender makes such a declaration,
the interest rate on the Note shall immediately increase to twelve percent (12%)
per annum.

 

5. Agreements of Borrower. Borrower and any other party now or hereafter liable
for the payment of this Note, in whole or in part, hereby severally: (a) waive
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of intent to accelerate, notice of acceleration and all other
notice, filing of suit and diligence in collecting this Note; (b) agree to the
release of any party primarily or secondarily liable hereon; (c) agree that
Lender shall not be required to first institute suit or exhaust its remedies
hereon against Borrower or others liable or to become liable hereon or to
enforce its rights against them; and (d) consent to any extension or
postponement of time of payment of this Note and to any other indulgence with
respect hereto without notice thereof to any of them.

 

6. Maximum Interest Rate. Any interest rate provided for hereunder that exceeds
the maximum interest rate permitted by applicable law shall be reduced to such
maximum interest rate and any interest in excess of such maximum rate paid to
Lender shall be applied to reduce the principal balance of this Note so that in
no event shall Lender receive or be entitled to receive interest in excess of
the maximum amount permitted by applicable law.

 

7. Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereto, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement.  Neither party relied upon any representation or
warranty, whether written or oral, made by the other party or any of its
officers, directors, employees, agents or representatives, in making its
decision to enter into this Agreement.

 

8. Amendments. This Note may not be amended, modified or supplemented except by
an instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought. Any
amendment effected in accordance with this Section 8 shall be binding upon
Lender, each future holder and Borrower. No waivers of, or exceptions to, any
term, condition or provision of this Note, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, condition or provision.

 



3 

 

 

9. Successors and Assigns. This Note shall bind Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of Lender and its
successors and assigns; provided, however, that Borrower may not transfer,
pledge, hypothecate or assign this Note or any interest herein without the prior
written consent of Lender. All references in this Note to “Borrower” and
“Lender” shall be deemed to apply to Borrower and Lender, respectively, and to
their respective successors and assigns.

 

10. Severability. If any provision of this Note or the application thereof to
any person or circumstance is held to be invalid or unenforceable to any extent,
the remainder of this Note shall remain in full force and effect and shall be
reformed to render this Note valid and enforceable while reflecting to the
greatest extent permissible the intent of the parties hereto.

 

11. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

 

12. Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to Borrower or Lender.

 

13. Counterparts. This Note may be executed and delivered electronically in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Borrower, intending to be legally bound hereby, and
intending this to be a sealed instrument, has caused this Note to be duly
executed on the day and year first above written.

 



  BORROWER:       ARC Group, Inc.           /s/ Richard W. Akam   Richard W.
Akam   Chief Executive Officer



 



Acknowledged and Agreed:       LENDER:       Seenu G. Kasturi           /s/
Seenu G. Kasturi   Seenu G. Kasturi, an individual  



 



4 

